Citation Nr: 0213703	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  95-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a right knee injury.

2.  Entitlement to service connection for the claimed 
residuals of a left knee injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran, R.S. and J.G.



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1984 to April 1988 
and June 1988 to March 1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in May 1996.  

The case was remanded by the Board to the RO in September 
1998 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is shown as likely as not to have current 
right knee disability manifested by patellofemoral syndrome 
due to service.  

2.  The veteran is shown as likely as not to have current 
left knee disability manifested by patellofemoral syndrome 
due to service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
right knee disability manifested by patellofemoral syndrome 
is due to an injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153 5107(a), 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by patellofemoral syndrome is 
due to an injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 5107(a), 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has current right and left knee 
pain due to injury suffered during service.  A careful review 
of the veteran's service medical records shows that they are 
negative for any complaints, findings or diagnosis of a knee 
disability or knee injury.  

On VA examination in June 1994, the veteran knees were 
essentially normal.  There was no effusion present.  There 
was no ligamentous instability that could be demonstrated.  

On range of motion testing, the veteran was at 0 degrees at 
full extension and went to 130 degrees with flexion, 
bilaterally.  There was no patellar or quadriceps tendinitis.  
There was no significant crepitance noted on carrying the 
knees through their full range of motion.  There was no 
crepitance noted on compression of the patella against the 
femoral condyles.  There was no joint line tenderness that 
could be elicited.  The Hoffman's sign and McMurray's sign 
were negative.  X-ray studies of the knees were normal.  The 
diagnosis was that of normal examination of both knees with a 
complaint of peripatellar pain, clinical examination being 
normal.  

The RO denied the veteran's claim of service connection for a 
right and left knee disability based on a finding of no 
current disability shown on the June 1994 examination.  The 
veteran timely appealed that determination and testified 
before a Hearing Officer at the RO in May 1996.  

With regard to the knee complaints, the veteran testified at 
the May 1996 hearing that his knees gave while he was 
carrying a box of supplies up a ladder.  The veteran related 
that he was escorted to sick bay and was seen by a medical 
officer who prescribed pain killers.  The veteran indicated 
that he was still having numbness in the back of his knees 
with a tingling feeling, sluggishness and pain when it got 
cold.  

The veteran was afforded another VA examination in December 
1997 when he continued to complain of knee pain.  He reported 
that, during active duty, he was required to do a lot of 
climbing up and down ladders.  The veteran stated that his 
knees tended to get stiff with prolonged standing and weather 
changes.  He denied direct trauma to the knees.  The knees 
appeared symmetric on examination.  

The veteran was able to flex both knees up to 110 degrees 
with full extension.  There was some tenderness on palpation 
of the patella, bilaterally.  There were no signs of 
instability or swelling.  Both knees were cool to touch.  The 
diagnosis was that of patellofemoral syndrome, both knees.  
X-ray studies of the veteran's knees were negative.  

The issue was remanded back to the RO in September 1998 for 
additional development of the record.  In this regard, the 
veteran was asked to provide additional medical evidence to 
support his assertions that he had current right and left 
knee disability due to injury suffered during service.  

Moreover, RO sent a letter to the veteran in May 2001 
explaining the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA) and what evidence was needed to substantiate 
the veteran's claims of service connection.  

More specifically, the RO explained that the evidence 
necessary to substantiate the veteran's claims included 
competent medical evidence showing that the veteran had 
current right and left knee disabilities as a result of the 
claimed injury in service.  

The veteran was asked to provide information regarding all VA 
and non-VA medical providers who had treated him for a right 
and/or a left knee injury since service.  

The veteran never responded to the RO's request for 
additional evidence or information necessary to obtain 
additional evidence.  

Finally, the veteran was afforded another VA examination in 
March 2002.  X-ray studies revealed that the bony structures 
were intact.  No fracture was seen.  The veteran continued to 
complain of having pain in both knees which started slowly 
several years ago and had increased in intensity and duration 
for the past few years. 

An examination of the knees revealed slight vagus deformity 
in both knee joints.  There was no swelling or muscle 
atrophy.  There was no effusion into the joints.  There was 
no tenderness around the knee joints.  The range of motion 
was within normal limits with extension to 0 degrees and 
flexion to 135 degrees and painless.  There was no drawer 
sign.  There was no instability.  The McMurray test was 
negative.  The diagnosis was that of arthralgia of the knee 
joint, bilaterally.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In this case, the service medical records are negative for 
complaints, findings or diagnosis of a knee injury or for 
treatment of a knee disability.  

However, the diagnosis on examination in June 1994 was that 
of normal knees with complaints of peripatellar pain.  In 
December 1997, the diagnosis was that of bilateral 
patellofemoral syndrome.  Finally, the diagnosis in March 
2002 was that of arthralgia of the knee joint, bilaterally.  

Given the complaints of knee pain since service and the 
findings of the VA examination since that time, the Board 
finds that the evidence is in relative equipoise as to the 
question of whether the veteran is suffering from current 
disability due to service.  It is shown in this regard as 
likely as not that the veteran is experiencing bilateral knee 
disability manifested by patellofemoral syndrome.  By 
extending the benefit of the doubt to the veteran, service 
connection for right and left knee disability manifested by 
patellofemoral syndrome is warranted.  

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed him of the evidence needed to 
support his claim.  VA has met its duty to inform the 
veteran.  The Board concludes that the discussions in the 
RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remand informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Given the favorable action taken 
hereinabove, further development and expending of VA's 
resources is not warranted.  



ORDER

Service connection for a right knee disability manifested by 
patellofemoral syndrome is granted.  

Service connection for a left knee disability manifested by 
patellofemoral syndrome is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

